STAN              STANART
                                                         COUNTY               CLERK,        HARRIS          COUNTY,            TEXAS           FILED IN
                                                                 PROBATE                 COURTS           DEPARTMENT                    1st COURT OF APPEALS
                                                                                                                                            HOUSTON, TEXAS
                                                                                                                                        12/28/2015 2:03:14 PM
                                                                                  DAY      OF     DECEMBER,          2015
                                                                                                                                        CHRISTOPHER A. PRINE
                                                                                                                                                 Clerk
CLERK        OF      THE      COURT          OF    APPEALS              FOR      THE
FIRST                           DISTRICT           (CIVIL       APPEAL)
301     FANNIN         STREET
HOUSTON,             TEXAS           77002ESTATE
                                                                                                                       OF:     DOUGLAS           ARTHUR   LUITJEN,
                                                                                                          DECEASED
                                                                                                          CAUSE       NO.:     433120


SIRINART                                                                                                  PROBATE            COURT      NO.   ONE
APPELLANT                                                                                                 HARRIS       COUNTY,           TEXAS




RODERICK             LUITJEN                                                                              DON      PYLANT,
APPELLEE                                                                                                  COURT       REPORTER




ATTORNEY OF RECORD FOR APPELLANT
NAME:                                   DON       D.   FORD       III
ADDRESS:                               700      LOUISIANA               STREET,                   FLOOR
                                        HOUSTON,               TEXAS          77002
                                       7 13-260-3        926
FAX                                    7 13-260-3        903
EMAIL        ADDRESS:                   DFORD@FORDBERGNER.COM
TEXAS        STATE                      24082536




ATTORNEY               OF     RECORD           FOR       APPELLEES
NAME:                                  MICHAEL               TREVINO
ADDRESS:                                1345      CAMPBELL               RD.,      SUITE        220
                                        HOUSTON,               TEXAS          77055
                                       7 13-7     95 -8000
FAX                                     877-234-4982
EMAIL        ADDRESS:                   MTREVINO@RADACKLAW.COM
TEXAS        STATE                      24027205




DATE       OF     JUDGMENT;              DECEMBER                        2015
CROSS-MOTION                   FOR                              N.O.V.
MOTION           FOR        MISTRIAL
      RY   TRIAL:
APPEALS           CONSOLIDATED                     UNDER          THIS          CAUSE:
COMPANION                  CASES:
NOTICE          OF     APPEAL          FILED       ON:      DECEMBER                       2015




                                                                                                                                                                     1
STAN
Harris             Clerk


  MARISOL
MARISOL                         DEPUTY
Pr0bate   C0urts   Department




                                         2
                                                   COURT
                                               PROBATE 1                        IL
                                                                                PM

l                                       120
                                      433
        ESTATE
    INTHE                                            INTHE   COURT
                                                         PROBATE
    DOUGLAS
    DECEASED
             LUITJEN,
         ARTHUR
                                       §§
                                       §             NUMBERONE(1)OF
                                                            TEXAS
                                                        COUNTY,
                                                     HARRIS
l
                                    OFAPPEAL
                                NOTICE

        HONORABLE
    TOTHE           COURT:
             JUDGESAID
               to TexasRuleof
         Pursuant                             25.1andTexasCivil
                                       Procedure                   and
                                                             Practice
    Remedies
        Code
           Section Sirinart
               51.014,           theIndependent
                           ("Miller"),
                       I\/Iiller               ofthe
                                          Executrix
    Estateof Douglas     Deceased,
                   Luitjen,        filesthisnoticeofappealto eithertheFirstor
    Fourteenth ofAppeals.       desires
                            Miller     toappealfromtheDecember   4,2015Order
                              bythe Probate
                     Injunction
    issuinga Temporary                         NumberOne(1)ofHarrisCounty,
                    11,2015.Thisappealisaccelerated
    Texas,on November                                  to TexasRuleof
                                                 pursuant
    Appellate
            Procedure
                   28.1.
                                           submitted,
                                 Respectfully



                                     DON  D.FORD  Ill
                                     700         Street,
                                         Louisiana       Floor
                                                      48th
                                     Houston,Texas77002
                                     Ph:(713)260-3926
                                     Fx:(713)260-3903
                                     dford@fordbergner.c0m
                                       HORTON
                                     THOMAS
                                       A.
                                     TBA# 24002101
                                     thorton@fordbergner.com
                                        24082536
                                     TBA#
                                          forDefendant,
                                         Miller
                                     Sirinart




                                                                                     3
                                       OF
        l hereby      thata trueandcorrectcopyofthe         wasservedonall
    counselof record
                   in thiscause        to
                                pursuant  theTexas     o
                                                   Rules f     Procedure
                                                           Civil       on
    December 22,2015.

            Trevino
         Michael
         Radack    P.C.
               andBorunda,
         jborunda@radacklaw.com
         mtrevino@radacklaw.com
                      Suite220
                  Road,
         1345Campbell
               Texas77055
         Houston,
l


                                       HORTON
                                      A.
                                    THOMAS

                                           -




                                                       -                     ·




                                                                                 4